DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/17/2021 has been entered, claims 7 and 16 are cancelled and thus claims 1-6, 8-15 and 17-18 are currently pending in this application. 
The amendment to the specification overcomes the previous objection, therefore the objection is hereby withdrawn.
The amendment to claims 8 and 17 also overcomes the previous claim objections, therefore the claim objections are withdrawn.
Allowable Subject Matter
Claims 1-6, 8-15 and 17-18 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a display device comprising a color conversion layer disposed on the organic electroluminescent device, wherein “the color conversion layer comprises a quantum dot material and an organic electroluminescent material, wherein the organic electroluminescent material is a phosphorescent host material and a thermoluminescent material; and wherein the thermoluminescent material is a triazine derivative, a triazole, a diazole and thiadiazole derivative, a heptazine ring derivative, a benzothiazole, a quinoxaline derivative, or a diazepine derivative” as recited in claim 1.
 	Claims 2-6, 8-15 and 17-18 are also allowed for further limiting and depending upon allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892